IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CARLTON BROOKS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4156

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 4, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Carlton Brooks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.